Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: all “part for” limitations in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 2-5, and 7 are objected to because of the following informalities:  the claims recite a “part is operable … when” a condition applies, while Claim 1 recites each part performing a necessary function. Because the dependent claims recite a conditional it appears that the part is only “operable” (i.e. on) when the condition applies, the wording of the dependent claims appear to imply that the cited “part for” is off under other conditions and could be interpreted as conflicting with the independent claim.   Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al (European Patent 2860078) in view of Danzl et al (US Patent Publication 2016/0200317).
Regarding claim 1, Martin discloses a vehicle stop support system for supporting stop of a vehicle which is traveling, comprising: (¶4)
an abnormality detection part for detecting a physical abnormality of a driver; (¶5)
a target time period setting part for setting a target time period based on the abnormality detected by the abnormality detection part; (¶17, 19)

a candidate detection part for detecting a plurality of stop point candidates which exist in a traveling direction of the vehicle; (¶51)
a required time period estimation part for estimating a time period required to reach each of the stop point candidates; (¶17, 19)

a stop point setting part for setting a stop point; and (¶51)
a vehicle control part for controlling the vehicle to travel to the stop point and stop at the stop point, wherein the stop point setting part is operable to set, as the stop point, one of the plurality of stop point candidates 

Martin appears to be silent as to an allowable value setting part for setting an allowable lateral acceleration, based on the abnormality detected by the abnormality detection part; an acceleration estimation part for estimating a lateral acceleration to be generated during traveling of the vehicle to each of the stop point candidates; which satisfies a condition that the lateral acceleration estimated with respect thereto by the acceleration estimation part is equal to or less than the allowable lateral acceleration.

Danzl however teaches an allowable value setting part for setting an allowable lateral acceleration, based on the abnormality detected by the abnormality detection part; an acceleration estimation part for estimating a lateral acceleration to be generated during traveling of the vehicle to each of the stop point candidates; which satisfies a condition that the lateral acceleration estimated with respect thereto by the acceleration estimation part is equal to or less than the allowable lateral acceleration. (¶39, 40)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide the invention of Martin with teaches an allowable value setting part for setting an allowable lateral acceleration, based on the abnormality detected by the abnormality detection part; an acceleration estimation part for estimating a lateral acceleration to be generated during traveling of the vehicle to each of the stop point candidates; which satisfies a condition that the lateral acceleration estimated with respect thereto by the acceleration estimation part is equal to or less than the allowable lateral acceleration as taught by Danzl so as to increase a passenger comfort and further because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 7, Martin further discloses wherein the vehicle control part is operable, when the abnormality detection part detects the abnormality, to control the vehicle to travel at a vehicle speed which is lower than a predetermined value. (¶51)
Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to disclose or render obvious wherein the abnormality detection part is operable to detect a state of consciousness of the driver, and wherein the allowable value setting part is operable, when it is detected that the driver is unconscious, to set the allowable lateral acceleration to a value less than that to be set when it is detected that the driver is conscious.
The prior art of record also fails to disclose or render obvious which further comprises a storage part preliminarily storing therein a plurality of values of the target time period each corresponding to a respective one of a plurality of physical abnormalities, wherein the target time period setting part is operable to read, from the storage part, one of the stored values of the target time period which corresponds to the abnormality detected by the abnormality detection part.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN D HUTCHINSON whose telephone number is (571)272-8413. The examiner can normally be reached 7-5 Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669